Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 1 of 21

EXHIBIT 2

 

 
   

DEMOCRATIE $1 DREPTURILE OMULUI

CONSERVATORISMUL
INSURGENT
DIN ROMANIA

Diana Margarit
lunie 2020

 

+>

Conservatorismul insurgent este
in crestere. Not grupuri si miscari
conservatoare din societatea civil
incearca sd-si extinda baza sociala si
s4 mobilizeze adepti, prezentandu-si
actionismul ca rebeliune sau
contraculturd la naratiunea culturala
5i politica dominanta a modernizarii
socletatii

Acest studiu ofera o imagine de
ansamblu asupra ecosistemului
conservator »insurgents«
contemporan din Romania, prin
surprinderea grupurilor care fi
apartin st prin descriérea strateglilor
pe care Je folosesc pentru a contesta
—cuo eficienta surprinzdtoare —
principiile de baza ale modernitatii
capitaliste si ale liberalismului
democratic.

>

Prin reinterpretarea si resemnificarea
realitatit intr-un mod iliberal, acest
nou activism conservator este
responsabil pentru »normalizarea«
ideilor de extrema dreapta in
societate.

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 3 of 21
“ ® FRIEDRICH-EBERT-STIFTUNG =©= CONSERVATORISMUL INSURGENT DIN ROMANIA

 

 

 

   

 
 

 

Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 4 of 21

CONTINUT
Continut

INTRODUCERE __oo 8 eee wenn newer e renee eee eee eee 2
De ce conservatorism insurgent? __ Wn wm ne wen eee ee 2
CONTEXT __ oo ne ec ee eee eneees 4
Partidele care promiteau sd nu vandd fard ow. oo eee ene eee 5
Forta seducdtoare a societatii civile_ wee 5
ACTORI Al CONSERVATORISMULUI INSURGENT.

STRUCTURI, STRATEGIH, TACTIC? _.32 7
Carnea si oasele Coalitiei pentru Familie. Compozitie si structuri de organizare. _ nw mmm woe warm wm meres 8
Tn ofensiva. Strategii si tactici ale Coalitiei pentru Familie... ee ee ee eee 9
SOCIETATEA ROMANEASCA ~ PERMEABILA LA SENSIBILITATILE
CONSERVATORISMULUI INSURGENT? shed ees dene nnenen nanan cenenersnesssansssns 13
Bibliografie on eee nee eee ee anenn anne neneeeneeeneeen ene een nnn nnn eeen 14
Lista de abrevieri ene nena nee reese ee eee 16

 

 
 

Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 5 of 21
* FRIEDRICH-ESERT-STIFTUNG = CONSERVATORISMUL INSURGENT DIN ROMANIA

INTRODUCERE

Dupa caéderea cornunismului, societatea romaneasca a traversat
o perioada anevoioasa de cautdri si experimente politice, sociale
si economice, in acord cu cerintele impuse de modelul
democratiei liberale si capitaliste. Reconfigurarea elitei politice,
adaptarea la cerinjele pietei libere, privatizarea fortata a

sectoarelor industriale majore, disponibilizdrile masive, —

cresterea inflatiei si a nesigurantei vietii de zi de zi, mai ales in
primii ani ai epocii postcomuniste, au generat frustrare si
nemultumire in randul populatiei. Aflata in cdutarea unei noi
identitati, dar si puternic afectata de sacrificiite pe care tranzitia
democratic le cerea in mod constant din partea societatii,
Romania postcomunista a oferit un teren ferti! renagterili
discursului nationalist si radical de dreapta. Cresterea rapida a
popularitatt Bisericil Ortodoxe Romane (BOR) in randul!
populatiei, alaturi de aparitia unui numar semnificativ de
organizatii nonguvernamentate, dar $i a unor personalitati
publice care promovau un discurs autarhic si nationalist au avut
un impact decisiv in conturarea unui tip de conservatorism
autohton, aftat din ce in ce mai mult in concurentd cu grupurile
progresiste care isi doreau apropierea de Occident si reducerea
decalajelor fata de acesta.

Tn aceasta pericada, miscdrile conservatoare active din Romania
au fost eterogene, cu adversari, preocupari si agende diferite,
care insa pot converge in anumite situatii asupra unor puncte
comune (ca de pildd, protestele antiguvernamentale incepute
in 2012 sau campania pentru redefinirea constitutionala a
c4satoriei initiata in 2016 si incheiata, tn 2018, prin referendumul
national invalidat de prezenta insuficienta la vot}. Dintre acestea,
conservatorismul de tip autoritar sau reactionar 2 promovat o
viziune autarhica si antidemocratica asupra societatii, menita sa
apere identitatea si valorile nationale 5i religioase de pericolul
progresist occidental.

Evitand titulatura de extremism, puternic conotata negativ
atat in Romania, cat si tn Occident, conservatorii radicali se
recomanda drept apardtori ai valorilor liberale, ai libertatii de
expresie si de constiingd, nicidecum ca grupari de extrema
dreapta. In fapt, acestia au in comun o serie de caracteristici: in
primul rand, impartésesc o perspectiva autoritara, ierarhica

asupra societatii, lipsita de tolerant fata de adversari,

promovand un conservatorism constituit pe asumptii identitare
de tip etnic si religios; in al doilea rand, le este specifica
aversiunea fata de clasa politica, pe care o formuleaza adesea de

20; Holbrook si Taylor 2013: 2-4). In ultimele decade,
extremismul de dreapta a cunoscut un nou avant, datorita
capacitatii sale de adaptare la schimbarile sociale. Caracterul sau

insurgent si militant i-a permis astfel sa fie angajat in societate -

prin diverse campanii publice si s4 reactioneze la subiectele
fierbinti ale zilei, oferind explicatii pentru situatia socio-
economica precard in care trdiesc paturi largi de oameni,

DE CE CONSERVATORISM INSURGENT?

In mod uzual, termenul »insurgent« are o conotatie
revolutionaré si descrie actul de rebeliune impotriva unei

_ autoritati. Insurgenta prezinté un potential violent care are

menirea de a destabiliza ordinea existentd, in vederea crearii
uneia noi, Ip contextul acestui studiu, conservatorismul
insurgent semnificd acel tip de conservatorism extremist care
apare ca reactie la valorile si practicile democratice pe care
pretinde sd le inlocuiascd cu o viziune autoritard, autohtond,
revansarda asupra sociletatii. In plus, prin sintagma de
conservatorism insurgent, am in vedere si caracteru} activ,
militant al miscarilor sociale care nu doar reactioneaza la
schimbarife sociale si politice din Romania, ci sunt capabile, prin
fortele lor proprii, s4 genereze, la randul lor, noi schimbari sociale
si politice,

Miza acestui studiu consta in intelegerea conservatorismului
insurgent rom4nese, originile, resursele sale ideologice,
strategiile si tacticile de care face uz, precum si tipurile de discurs
care ji sunt specifice. in centrul analizei mele se afla Coalitia
pentru Familie (CpF) — o umbrela de organizatii civice ~ pe care o
consider exponentul conservatorismului insurgent de data

recenta, prin prisma faptului cA a reugit nu doar sd-si creeze un:

sistem de aliante si parteneriate eficiente, ci si sd-si impuna fn
doar cativa ani agenda in spatiul public romanesc. Ipoteza de
fucru este cd manifestarea acestuia in spatiu public are
capacitatea de a disimula caracterul sdu autoritar, distorsionand
mecanismele gi valorile democratiei liberale, dar si promovand
incdlcarea sistematicaé a principiilor sale fundamentale precum
statul de drept, drepturile omului, egafitatea in drepturi. Studiul
de fata este structurat in doud parti: prima care stabileste
contextul in care organizatiile civice conservatoare ajung vizibile
si active, de la cdderea comunismului pana in zifele noastre, pe
fondul deprecierii imaginii BOR sia partidelor politice, dar si al

 

 
Case 4:21-cv-01078 Document 2-2

sa, dar si strategiile si tacticile ce au contribuit la vizibilitatea si
succesul sau din ultima vreme.

Din punct de vedere metedologic, analiza propusa in aceste
pagini reprezinta un studiu de caz, in realizarea cdruia folosesc cu
precddere surse primare — paginile oficiale de Internet ale
organizatiilor prezentate -, precum sf literatura secundara - sub
forma articolelor online din presa romaneasca care investigheaza
activitatea anumitor persoane sau grupuri implicate in miscarile
conservatoare insurgente. Raspdndirea ideilor de extrema
dreapta este legata de emergenta noilor mijloace de comunicare

Filed on 03/31/21 in TXSD_ Page 6 of 21
INTRODUCERE

in masa, aparitia internetului, democratizarea accesului si
diseminarii informatiei care faciliteazd coeziunea si mobilizarea
sociala. Mediul online atenueaza diferenfele sociale gi ofera
posibilitatea fiecdrei persoane sau grupari de a-si expune deschis

~ propria viziune asupra societatii (Mammone et al, 2013: 7-8). In

acest context, miscarile conservatoare insurgente nu doar au
avut capacitatea de a se mobiliza si de a reactiona prompt la
schimbarile rapide din societatea romaneasca, ci au si reusit sa
impuna teme noi pe agenda publica — cel mai bun exemplu find
initiativa cetateneascé de a modifica definitia casatoriei din
Constitutie.

 

 
 

Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 7 of 21
FRIEDRICH-EBERT-STIFTUNG © CONSERVATORISMUL INSURGENT DIN ROMANIA

CONTEXT

Dupd 1989, miscarile politice si discursurile extremiste de
dreapta s-au concentrat in buna masuraé asupra temei
anticomunismului, condamnand politica oficiala a recimului
comunist de izolare a BOR, alaturi de alte culte religioase, dar si
represiunea oponentilor politici din randul partidelor istorice -
Partidul National Liberal, Partidul National Jaranesc - sau al
miscarit legionare. In acelasi timp, anii tranzitiet au fost martorii
revirimentuiui nationalismului si ortodoxismulul, pe fondu
incercirii de debarasare de balastul comunist. O contributie
importanta la conturarea acestui fenomen au avut-o o serie de
initiative culturate si educationale precum a) emisiunea Luciei
Hossu Longin, Memorialul durerii, difuzaté incepand cu 1991 fa
televiziunea nationala, din care merit4 amintit episodul intitulat
»Noaptea patimilore ce face apologia »sfintilor inchisorilor« -
fosti membri ai clerului ortodox, deseori partizani ai miscarii
legionare, prizonieri politici in inchisorile comuniste -; b) aparitia
pe piata publicatiilor, dar si in mass media, a unui numéar
semnificativ de materiale care trateaza elogios subiectul
»sfintilor inchisorilor« (precum editura Anastasia, revista Rost
etc.). Succesul ideilor extremiste de dreapta s-a datorat unui
context social si economic in care romanilor je devenea din ce in
ce mai clar ca tranzitia democratica presupune eforturi si
sacrificii, dar si lipsei totale a experientei democratice. in fapt,
pana fn 1989, istoria Remaniei poate fi descrisa ca o pendulare
intre despotisme luminate, autoritarisme, extremisme de
dreapta $i de stanga, in raport cu care democratia liberala fusese
cel mult exctism politic occidental de citit in paginile gazetelor
vremii.

O datd cu sfarsitul comunismului, BOR si-a revenit in drepturi,
jucand un rol important in reconstructia identitara a societatii
postcomuniste framantate de avatarurile tranzitiei. Acest fapt
este evidentiat de sustinerea sa publica inca de fa inceput.
Simpatia si sprijinul public de care s-a bucurat s-au datorat, in
primul rand, asumptiei larg raspandite la nivelul societatii ca BOR
fusese victima represiunii comuniste si c4 reconfigurarea
identitatii romanesti se putea realiza doar prin asumarea libera si
deschisa a credintei. In al doilea rand, pentru multi romani a
caror situatie materialad a avut de suferit de pe urma
disponibilizarilor masive din primii ani ai tranzitiel si, in genere, a
precaritatli vietii, credinta a reprezentat un puternic refugiu si o
sursa de consolare, Nu intamplator, raportat la celelalte institutii
ale statului, in anul 2000, nivelul increderii populatiei in BOR era
extrem de ridicat, in jur de 86%. Desigur, aceste procente se

(Romocea 2015: 5} ~ aveau posibilitatea de a-si declara si
manifesta deschis orientarea religioasa, ci si discursului
nationalist al BOR-ului care reactiona la actualitatea politica si
sociala. Atitudinea reactionard a acesteia faté de subiecte
precum decriminalizarea homosexualitatii, acuzatiile de coruptie
ale politicienilor, desecretizarea dosarelor preotilor, dar $i
initiativa legislativa care permitea inregistrarea, prin sistemul de
sanatate, a donatorilor de organe este cat se poate de elocventa.

Prezenta activa a BOR-ului in spatiul public a crescut in med
vizibil de fa un an la altul, ceea ce a dus, in mod paradoxal, la
eroziunea sa. Implicarea unor inalte fete bisericesti in scandaluri

sexuale si de coruptie, precum si partizanatul politic al bisericii - -

mai ales, in timpul campaniilor electorale -, au afectat
credibilitatea acesteia, Cu toate ca increderea in BOR a scazut in
ultimii ani — la 54,5%, potrivit unui sondaj INSCOP din 2019
(G4media 2019) -, BOR se bucura in continuare de sustinere din
partea societatii, mai ales in raport cu institutiile politice sau
juridice. Una dintre explicatiile sprijinului public, in ciuda
recentelor controverse si scandaluri, o reprezinta si strategia sa
din ultimii ani de a reduce vizibilitatea institutiei ca atare. Totusi,
retragerea sa din spatiul public a fost contrabalansata de
prezenta din ce fn ce mai ferventé a grupurilor de initiativa si
organizatiilor nonguvernamentale afiliate BOR sau in colaborare
cu aceasta — de pilda, Asociatia Studentilor Crestini Ortodocsi
Romani (ASCOR}, Asociatia Tineretul Ortodox Roman (ATOR) ete.
— care activeaza ca emisari ai agendei bisericii.

Tn jurul BOR, dar si distinct de aceasta, au devenit din ce in ce mai
active si vizibile initiative civice care s-au opus schimbarilor de
natura progresist4 din societatea romaneasca, de la
Tecunoasterea drepturilor minoritatilor sexuale la politici
contraceptive si educatie sexuald in scoli. Ideile si actiunile lor au
creat conturul unui conservatorism romanesc, deseari cu
puternice accente neoegionare, anti-sioniste, nationaliste $i
ortodoxiste. Efervescenta activismufui conservator a fost
produsul unei conjuncturl favorabile emanciparit societatii civile,
specific tuturor societatilor tranzitionale din Europa Centrala gi
de Est. Altfel spus, o data cu cresterea num4rului asociatiilor
voluntare ce promovau ideile si practicile democratice liberale ca
urmare a implicarii directe a organizatiilor nongquvernamentale
occidentale (Necsulescu 2011) si, deseori, ca reactie la ele, devine
din ce in ce mai prezent un curent de rezistenta !a valorile
Vestului, considerate inoportune, neadecvate, de import si,

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 8 of 21

digera rapid valorite europene, ci si din esecul multiplelor
tentative de a construi partide potitice care si promoveze idei
conservatoare extremiste $i care sa convinga pe termen lung
electoratul romanesc.

PARTIDELE CARE PROMITEAU SA NU VANDA TARA

Partidul Unitatii Natiunii Romane (PUNR), Partidul »Totul pentru
Tarde (PTT), Partidul Romania Mare (PRM), Partidul Noua
Generatie (PNG), Partidui Noua Dreapta {PND} sunt cele mai
importante initiative politice extremiste, ele avand un nucley
comun, caracterizat prin nationalism ortedox, xenofobie si
populism (Sum 2010). Ele au propus o viziune proprie si originala
a democratiei romanesti,. intemeiata pe spiritul crestin,
nationalism, unitate nationala in jurul unui lider autoritar, eroic si
carismatic (Pantu 2010), precum si lupta impotriva influentelor
nocive occidentale. Ceea ce promiteau ele era o alternativa la
politicile asumate de partidele aflate la guvernare la acel
moment pe care le acuzau de pactizare cu Occidentul prin
preluarea modelului neoliberal care presupunea sacrificarea
bunastarli populatiei in numele unui ideal de politica economica
deficitara, dar si preluarea inadecvaté a normelor si valorilor
europene — secularizare, drepturi ale minoritatilor, emanciparea
femeilor etc. -. In viziunea lor, prin deciziile politice si sociale ale
guvernantilor de atunci, Romania se indeparta de ceea ce
reprezenta, in esenta, adevaratul spirit romanesc — omogenitate
etnica, ortodoxism, model economic axat pe productia nationala
si mai putin pe importuri etc, In aceasta imprejurare, sintagma
»Nu ne vindem faral« devine, aproape consensual, esenta
modelul politic extremist de dreapta.

infiintat in primele uni ale lui 1990, PUNR a reusit in scurt timp
sa obtind mandate politice de reprezentare mai ales in
Transilvania, acolo unde exista diversitate etnica. Printre figurile
notabile, ar merita amintit Gheorghe Funar, primar al Clujului
pana in 2004, in ciuda excluderii sale din partid in 1997. PRM s-a
nascut cu doi mai tarziu fata de PUNR si s-a bucurat de un succes
politic considerabil. Liderul sau, Corneliu Vadim Tudor, a ajuns in
turul al doilea al alegerilor prezidentiale din 2000. Ascensiunea
partidului in anii tranzitiel postcomuniste a fost rezultatul unui
discurs mitofogizant care recicla figuri istorice promovate fnainte
de 1989. Acesta a facut apel la nationalism si exploatarea
sentimentelor de frustrare si excluziune raspandite la nivelul
sacietatii ce a traversat o pericada dificild de tranzitie catre
economia de piata (Verdery 1998}, cu inflatie crescuta si
disponibilizari in masa. Folesind simboluri nationale, dar si
exploatand reactii de tip emotional la folosirea acestora (Verdery
1996: 77}, nationalismul de tip PRM propunea o reinventare a
societatii romanesti pe tipare religioase, xenofobe, anti-
maghiare, antisemite si anti-rome, intr-um nou context al
competitiei pentru resurse limitate, al privatizarii, dar si al
conflictelor inter-etnice (Verdery 1993: 184-186).

PTT a fost creat in 1993 de catre fosti membri din rezistenta
anticomunista, in mare parte legionari, sub numele de Partidul
»Pentru Patrie«, Se prezintd drept continuatorul Garzii de Fier, dar
si al liderilor sdi, Corneliu Zelea Codreanu si Horia Sima. PNG —

CONTEXT

preluarea conducerii partidului de catre George Becali care si-a
cultivat apropierea de BOR, dar a si promovat un discurs

_ legionaroid, discriminatoriu ta adresa minoritdtilor etnice,

sexuale si fa adresa femeilor. Mai recent, in 2015, a luat fiinta
PND, dest asociatia omonima fusese infiintaté inca din 2007. in
urma lecturii programului partidului, cateva obiective majore par
sA defineascd misiunea acestuia: unirea Romaniel cu Republica
Moldova, prezervarea caracterufui national al statufui, lupta
impotriva tendintelor separatiste maghiare si a cdsdtorillor LGBT
(Lesbian Gay Bisexual Transgender} in favoarea unei viziuni
traditionaliste asupra familiei (Noua Dreapta 2019a). Mai mult,
actiunile mentionate pe acelasi site oficial al partidului - marguri
unioniste, demonstratii impotriva casatoriei persoanelor de
acelasi sex sf parteneriatulul civil, tabere cu caracter nationalist,
intalniri cu reprezentanti ai altor migcari nationaliste din Europa
{Noua Dreapta 2019b) - reflectd viziunea extremista a acestuia.

FORTA SEDUCATOARE A SOCIETATII CIVILE

Desi niciunul dintre partidele anterior mentionate nu (mai) are
astazi relevanta politica, mostenirea si potentialul lor nociv sunt
inca prezente in societatea romaneasca (Cinpoes 2012).
Modestele performante politice ale acestor partide nu. trebuie
puse, insd, pe seama unei lipse de adeziune a societatii la ideite
lor, ci mai curand pe caracterul canibalic al marilor partide de pe
scena politica (Partidul Social Democrat [PSD], Partidul National
Liberal [PNL] etc.) care abunda de mesaje nationaliste 5!
traditionaliste, indiferent de pretinsa lor coloratura politica. Am
asistat, astfel, la ceea ce Cinpoes numea »proces de incorparare a
extremismulute (Cinpoes 2013) la nivelul partidelor mainstream
care a determinat disparitia micilor partide ultraconservatoare.
Mai mult, membrii partidelor extremiste au migrat in ultimii ani
catre partide politice mult mai vizibile, in care convingerile lor
politice nu au intrat in conflict cu principiile partidului-gazda.
Aceste partide s-au transformat, pe alocuri, in vehicule ale
ideologie’ lor. ip masura in care, in evolutia lor, partidele politice
dominante au convers catre un nucleu nationalist, declaratiile si
pozitiile politice extremiste ale unora dintre membrii lor si-au
gasit un loc confortabil. De pilda, Ben-Oni Ardefean (PNL}, Florin
Roman (PNL), Cedrin Stefanescu (PSD), Nicolae Bacalbasa (PSD)
reprezintd doar cateva dintre numeroasele exemple de politicieni
care au avut pozitii publice cu caracter rasist, xenofob,
promovand o agenda ultraconservatoare in interventiile lor
publice din ultimii ani.

Numeroasele cazuri de coruptie la nivel inalt, dar si de ineficienta
si clientelism in gestionarea treburilor publice au compromis
imaginea clasei politice din ultimul deceniu. fn conditiille erodatii
dramatice a increderii societatii romanesti in clasa politica -
11,8% in partidele politice 51 9,8 in Parlament, comparativ cu
64,1% incredere in armata sau 54,5% in biserica (G4media 2019)
-, agenda ultraconservatoare promovata de diverse grupuri
apartinand societatii civile - organizatii nonguvernamentale
(ONG), fundatii, initiative etc. - a produs mai multe efecte in plan
politic si social decat ar fi reusit un partid cu un program politic
similar. Dupé cum am putut vedea anterior, partidele politice
extremiste nu au avut o viata lunga si prospera nu doar din

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 9 of 21

1 FRIEDRICH-EBERT-STIFTUNG

increderii in clasa politica, fenomen care a scos din jocul politic
multe astfel de tentative.

Pe masura ce Romania a aderat la Consiliul Europei, NATO,
Uniunea Europeana si, deci, a asumat $i integrat valort si politici
europene, conservatorismul insurgent s-a simtit din ce in ce mai
amenintat, ceea ce a determinat cautarea de noj resorturi si
oportunitati de actiune. Ofensiva sa s-a manifestat in contextul
crizei economice din 2008-2009, al masurilor guvernamentale de
austeritate, dar si al simpatiei crescande a electoratului european
pentru agenda dreptei. Desigur ca aceasta situatie nu trebuie
privité in cheia unei legdturi de cauzalitate, ci mai curand in
termenii unei puternice corelatii. Pe de alté parte, exploatand
nemultumirea populara fata de clasa politica, miscarile
protestatare din ultimii ani au fost antrenate in vortexul
extremist. De pilda, eterogenitatea ideologica a participantilor
la protestele impotriva exploatarii miniere de la Rosia Montana
5i Pungesti din 2013 si 2014 s-a reflectat atat prin prezenta
grupurilor ecolegiste sau progresiste, dar si a celor nationaliste si
gsoviniste (Climescu 2013) care percepeau inceperea exploatarii
miniere drept o manierd »de a vinde tara«. Folosirea aproape
obsesiva a tricolorului, a simbolurilor dacice, a referintelor la
autori sovinisti, xenofobi si nationalisti cu aceasta ocazie, dar
si fa valurile ulterioare de proteste demonstreaza ca frustrarea
societatii a alimentat si amplificat sentimentele ultracon-

CONSERVATORISMUL INSURGENT DIN ROMANIA

servatoare care au izbucnit o data cu activismul civic din acesti
din urma ani. Cresterea nivelului de activism civic a contribuit nu
doar la dobandirea constiintei civice, dar in acelasi timp, a oferit
posibilitatea manifestarii grupurilor cu viziuni extremiste care, in
malaxorul opiniilor despre lupta anticoruptie, slaba performanta
a clasei politice, garantarea drepturilor minoritatitor sexuale etc,
au devenit din ce in ce mai vocale.

Pe fondul cresterii vizibilitatii si influentei societatii civile in
procesul de luare a deciziilor, impactul ONG-urilor si initiativelor
civice conservatoare a cunoscut o ascensiune importanta. in
plus, prestigiul si vizibititatea lor au crescut concomitent cu
afirmarea distantei fata de clasa politicé, cu declararea intr-o
maniera explicité a neafilierii partinice si chiar cu dezicerea de.
tentativa unor politicieni de a cdstiga capital de imagine prin
sprijinirea cauzelor acestora. Un exemplu relevant in acest sens il
reprezinta pozitia publica a CpF — pe care o voi analiza in detaliu
in paginile urmadtoare — care a negat orice leqdtura cu clasa’
politica atunci cand a depus in Parlament initiativa cetateneasca-
de revizuire a articolului 48 din constitutie, referitor {a definitia
casatoriel (Mediafax 2018). Asadar, ceea ce se poate observa in
evolutia conservatorismului insurgent din ultimele trei decenii
este o tentativad de reconstructie civicd, »de Jos in sus«, pe ruinele
unor experimente politice compromise si esuate.

 

 
 

Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 10 of 21

ACTORI Ai CONSERVATCRISMULUI INSURGENT. STRUCTURI, STRATEGL, TACTICI

ACTORI Al CONSERVATORISMULUI INSURGENT.
STRUCTURI, STRATEGIHI, TACTIC!

fn ultimii ani, spatiu! public romanesc a fost martorul
efervescentei civice de facturad conservatoare, in care un rol
esential a fost jucat de CpF, o asociatie-umbrela fara statut
juridic, reunind o serie de organizatii nonguvernamentale
conservatoare, cu caracter laic sau religios — ortodox,
neoprotestant si catolic — si cu o agenda anti-LGBT, anti-avort,
anti-progresista si anti-occidentala, promovand valori si principii
traditionaliste si nationatiste. CpF a functionat ca o federatie
informal de asociatil cu cbiective distincte, dar fn acelasi timp,
arondate agendei conservatoare, care au actionat la unison, in
timpul campaniei initiate incé din 2013 de revizuire a articolutui
48 al Constitutiei Romaniei prin inlocuirea cuvantutui »sott« din
definitia cdsatoriel cu sintagma »un barbat si o femeie«. Desi
notorletatea CpF se datoreaza, in primul rand, acestei campanii
care a culminat cu organizarea unui referendum national in
2018, interesele si agenda asociatiilor membre sunt mult mai
complexe. De aceea, in paginile urmatoare, voi avea in vedere
atat strategia si tacticile CpF ca actor singular, dar si pe ale unora
dintre asociatiile membre, in contextul campaniei pentru
redefinirea casatoriei, dar si al altor actiuni de tip reactionar si
ultraconservator.

CpF, ca de altfel asociatiile care au compus-o, a reprezentat o
miscare sociala {a firul ierbii, creata la nivelul comunitatii si fara
apartenenta politicd, a cdrei actiune colectiva a vizat producerea
unor schimbari politice $i culturale. Maniera in care CpF si-a
promovat in ultima decada ideile ultraconservatoare, ultra-
religioase si reactionare reprezinté o exemplificare elocventa a
ceea ce M. Castells numeste »politica insurgenta« (Castells 2015;
304). In cazul CpF, politica sa insurgenta a presupus procese prin
care grupuri civile au avut in vedere o schimbare de tip politic —
de pildd, medificarea Constitutiel - ca etapa a unui project mai
amplu de transformare culturala, in vederea crearii unei societati
rezistente la importul ideilor progresiste - daundtoare,
in viziunea sa, spiritualitatii romanesti si cregtine. Motorul
actiunilor sale {-a constituit nemultumirea si dezaprobarea fata
de maniera in care societatea romaneasca s-a transformat in
ultima vreme, sub presiunea constanta a contactului cu valorile
occidentale secularizante, anti-patriarhale si emancipatoare
pentru categorii precum femeile sau minoritatile sexuale. Mai
mult, democratizarea spatiului public romdnesc reprezenta, in
fond, un atentat atat la maniera traditionalisté de functionare a
familiei si sferei private, dar si a organizarii societatii in sfera sa
politica, educationalé, medicala etc, Aceste idei s-au regasit in

In plus, miscarea CpF s-a nascut intr-un context national si
international turbulent, marcat de adancirea clivajetor sociale, de
esecul politicilor protectioniste in defavoarea neoliberalismului
pietei, de crize economice carora |i s-a raspuns politic prin
austeritate si taieri bugetare, dar si de ascensiunea
nationalismului si populismului ca alternativa la. politica
europeand mainstream. Pentru Romania, o tara perifericd a
Uniunii Europene, procesul de guvernare, democratizare si
liberalizare a pietei din ultimit treizeci de ani a presupus mai ales
lupta continua cu reducerea decalajelor faté de celelalte state
membre. Astfel, Romania a pendulat constant intre situatia
ingrata de a-si contura o identitate ancorata in propria sa istorie,
recuperand gi integrdnd trecutul sdu tumultuos, marcat de
despotisme si totalitarisme, si nevoia de a se afirma ca stat
european ce adera la normele si valorile occidentale. Laicizarea
statului, promovarea imaginii femeii in spatiul public, stimularea
activismului civic, dar si garantarea drepturilor si libertatilor
minoritatilor etnice sau sexuale au reprezentat doar cateva dintre
ideile pe care societatea romaneasca a trebuit sd invete sa le
asimileze, In replica, discursul ultra-conservator a criticat
reflectarea acestor teme in lagislatie, dar si in incercarile de
reforma institutionala si cultural. {n plus, numete insusi al
organizatiei, Coalitia pentru Familie, releva solutia acesteia la una
dintre marile probleme ale societatii romanesti, anume criza
familiei, macinate de austeritate, imigratie, abandon 5i divort.

Intelectualii de dreapta au jucat un rol decisiv in coagularea unor
criticl acerbe la adresa Uniunii Europene 5i Europe, in genere,
considerate principalele surse ale importurilor doctrinare nocive,
alienarii si compromiterfi morale, De pilda, in cartea sa »Sd fil
Romanl«, Dan Puric, unul dintre cei mai protifict intelectuali
ultraconservatori, scrie: »Europa de azi este o imensa clinica
experimentala, unde se aplica pe o populatie din ce fn ce mai
amorfa si ratacita ce-si pierde pe zi ce trece constiinta de sine, un
strict program de reeducare in vederea aliendarii ei sub flamura
perversd a libertatii, democratiei si a drepturilor omului
instrumentalizate cu dibacie« (Puric 2016: 39). Criza morala pe
care o traverseazd societatea romaneasca este, in esenta, criza
Europei a carei vind consté in renuntarea la Dumnezeu.
Reinventarea sa politica sub imperiul laicitatii este produsul
unei modernitati arogante, golite de adevdrata sa esenta,
anume crestinismul (Patapievici 2015}. Europa s-a debarasat de
crestinism, tentata de mirajul egalitarismului. ideile progresiste
de azi vand iluzia egalitatil, responsabila in egala masura de

 

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 11 of 21
‘ FRIEDRICH-EBERT-STIFTUNG CONSERVATORISMUL INSURGENT DIN ROMANIA

stabilitate si consistenta spirituala vietii oameniior. Corectitu-
dinea politica, emanciparea femeii si eliberarea sexuald — pe care
A. Papahagi (2019) le traduce prin termenul depreciativ de
»sexo-marxism«e — sunt nici mai mult nici mai putin decat
simptomele patclogiel lumii centemporane aflate in deriva
{Litceanu 2015).

Redarea acestui sumbru tablou realizat de elita intelectuala
romaneasca de dreapta care se bucura de mare succes in
randurile publicului din Romania are roful de a evidentia terenul
fertil pe care CpF si aliatii sai isi desfasoard campaniile. De
aceea, dacd dorim sa intelegem fundamentul ideologic al
conservatorismului insurgent, lectura autorilor mai sus
mentionati devine necesara, chiar daca unii dintre acestia s-au
distantat de anumite campanii de tip ultraconservator, As aminti,
de pilda, cazul lui A. Plesu care nu a sustinut campania pentru
redefinirea cdsatoriei si a boicotat referendumul (Plesu 2018).

CARNEA $I OASELE COALITIE! PENTRU FAMILIE.
COMPOZITIE $1 STRUCTURI DE ORGANIZARE

Analizind componenta, dar si modul de organizare a CpF, devine
lesne observabil faptul ci aceasta s-a constituit drept un for de
reuniune a intereselor unor asociatii cu experienta indelungata
in sfera militantismului conservator de dupa 1989 precum
Asociatia Parinti pentru Ora de Religie (APOR), Pro-Vita, Alianfa
Familiilor din Romania (AFR) si altele. Fara a interfera cu
obiectivele specifice ale militantisrnului lor, alaturi de alte peste
treizeci de asociatii nonguvernamentale, si-au pus in comun
resursele si experienta pentru a pune bazele initiativei
cetatenesti de modificare a Constitutiel. Desi CpF nu a avut
personalitate juridicd, a beneficiat totusi de o riguroasa
organizare, ale carei indicii se regdsesc si in »Declaratia de
constituire a Comitetului de initiativa pentru promovarea
propunerii fegislative a cetatenilor privind revizuirea art. 48
alineat (1) din Constitutia Romaniei« (Coalitia pentru Familie s.a.).
Semnata de 18 personalitati publice din lumea artistica,
academica gi clericata, aceasta il mentioneaza pe Mihai
Gheorghiu drept presedinte al coalitiei care reprezinta un
agregator al tuturor eforturilor diverselor grupuri din secietate
interesate de prezervarea familiei, in sensul sdu conservator.

Anterior detinerii functiei de presedinte al CpF si, dar
concomitent cu aceasta, Gheorghiu a avut diverse pozitii politice:
deputat din partea Partidului National Taranese Crestin si
Democrat (PNTCD) intre 1996 si 2000, secretar de stat fn cadrul
Ministerului Afacerilor Externe intre 2005 si 2008, responsabil de
management cultural in cadrul Muzeului Jaranului Roman si,
actualmente, director general adjunct al aceleasi institutil,
Numele sau a fost legat si de controversatul caz din 2013, cand o
proiectie de film cu tema LGBT, premiat la festivaluri
internationale de profil a fost intrerupta de un grup de persoane,
dintre care unii membri ai AFR, ce scandau sloganuri homofobe,
crestine si nationaliste si cantau cantece religioase, purtand
cruci, icoane si drapelul t4ril (Stoica 2013). La inceputul lui 2018,
in acelasi spatiu, alte doua proiectii de film traténd problematica
LGBT au avut o soarta similara.

Printre organizatiile nonguvernamentale arondate CpF s-au
numarat Ascciatia Pro-Vita [pentru nascuti si nendscuti], AFR,
APOR, Darul Vietii, Asoclatia Familiitor Catolice Vladimir Ghika,
ATOR, ASCOR si altele. Mentionarea succinta a doar cateva dintre
asociatiile membre ale CpF are rolul de a ilustra complexitatea
agendej ultraconservatoare din Romania, dar si diversitatea
religioasa a actorilor implicati. Fara a avea pretentia
exhaustivitatii, prezentarea acestora are drept scop evidentierea

caracterului variat al asociatiilor membre, dar si coeziv al coalitiei. -

De altfel, una dintre particularitatile care a si conturat identitatea
sa a fost tocmai capacitatea de a se erija in purtatearea de cuvant
a mesajelor organizatiilor civice crestine, fie ele ortodoxe,
catolice sau evanghelice, Pentru prima data in istoria de dupd
1989, ONG-uri dintre cele mai diverse isi dadeau mana, sub
umbrela CpF, pentru a lupta impotriva asaltului progresist si
secularizant, lasdnd deoparte rivalitatile si vorbind pe o singura
voce.

ASCOR a fost una dintre primele asociatii civice din Romania
post-comunistda, inflintaté in primele luni ale anului 1990, in
centrele universitare din intreaga fara, la initiativa studentilor
crestini-crtodocsi de la diverse facultati (nu doar cele teologice).
De-a lungul timpului, a devenit cea mai notorie organizatie

romaneasca a tinerilor crestini-ortedocsi, cu mii de membri ~

implicati in activitati culturale, sociale si de recreere (ASCOR
2020), Aceasta a reugsit nu doar s4 creeze un spatiu de coeziune a
tinerilor, ci si un puternic vector de militantism civic pus la lucru
pentru promovarea cauzei religioase si conservatoare. Mai mult,
activitatile de educare a tinerilor prin intermediul conferintelor,
pelerinajelor, taberelor etc. care joaca un rol esential fn cadrul
organizatiei au intermediat cu succes relatia dintre Biserica si
tineri, o categorie sociala aflate in plin proces de maturizare, fn
cautarea identitatii si, in acest context, a unor valori spirituale. Un
tip de activitate similar este intreprins si de Asociatia Rost, de
asemenea, membrd CpF. Aceasta isi propune sa le ofere tinerilor
educatia crestind necesara pentru a-i transforma in cetateni
activi in promovarea traditillor, identitatii nationale si valorilor
crestine (Rost 2019).

AFR a fost fondata in 2007, de Peter Costea, unul dintre initiatorii
propunerii de revizuire constitutionala a definitiei cdsatoriei inca
din 2006, Jurist de profesie in Statele Unite si crestin baptist,
acesta a oferit asistenta furidicd familiei Bodnariu, in cazul
impotriva serviciului de protectie a copilului din Norvegia, care a
retras temporar custodia parintilor in urma acuzatiei de folosire a
violenfei fizice impotriva coplilor lor. De asemenea, alaturi de
Pro-Vita, s-a ocupat de fnregistrarea unui amicus curiae la
Curtea Constitutionala care viza respingerea recunoasterii in
Romania a casatoriei cuplurilor de acelasi sex, In plus, in 2019,
a fost candidat independent la alegerile parlamentare, printre
obiectivele sale politice mentionandu-se protejarea familiei
crestine heterosexuale, promovarea politicifor anti-avort,
nondiscriminarea cetatenilor romani in straindtate, reafir-
marea caracterului crestin al identitatii nationale (Costea-
parlamentuleuropean.re 2079),

Asociatia Pro-Vita a fost inflintatd fncd din anul 2005, sub
conducerea {ui Bogdan Stanclu, cu scopul de a milita impotriva

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 12 of 21

a fost membru al asociatiei Noua Dreapta, desi a sustinut cd nua
facut niciodaté parte din partidul omonim care s-a nascut
ulterior (Munteanu 2017). In acelasi timp, numele acestuia este
legat de coordonarea filialei AlterMedia din Romania pana la
scoaterea sa in afara legii din pricina discursului sau extremist, de
conducerea asociatiei Darul sunetului, care reprezinta interesele
persoanelor hipoacuzice (darulsunetufui.ro), dar si de activitatea
editorialaé a website-ului conservator, anti-feminist, anti-
eutanasie, anti-avert Cultura viefii - www.culturavietii.ro. Pe
unele dintre paginile web ale publicatiei anterior mentionate,
editorii familiarizeaza publicul romanesc cu experienta legislatiei
ruse de a interzice mamete surogat, fara insa a afirma explicit
suportul pentru aceasta, sau publica dreptul fa replica care
sustine ca schimbarile legistative din Rusia nu dezincrimineaza
violenta domesticd, Mai mult, in 2014, acesta a gazduit un text
scris de Natalia lakunina - care face parte din cercul apropiatilor
lui V. Putin — cu ocazia forumului »Familia numeroasa si viitorul
umanitatii« organizat la Moscova, in care lauda eforturile statujui
rus pentru sprijinirea familiei (lakunina 2014), Pro-Vita a
organizat de-a lungul timpului, alaturi de Asociatia Studenti
pentru Viata si o serie de ONG-uri locale, fete bisericesti
reprezentand diverse culte religioase (Lungu si Vaideanu 2018;
Tulutan 2017), precum sl reprezentanti ai PNTCD si PPT (Pro-vita
2011} nhumeroase marsuri pentru interzicerea avortului,
cunoscute si sub numele de »marsuri ale vietii« sau »marsuri
pentru Viata« in capitala si alte orage ale tari,

In campania pentru scoaterea in afara legalitatii a avortului
alaturi de Pro-Vita, s-a aflat si asociatia Darul Vietii, infiintata
in 2003, cu scopul de ase opune numarului crescut de avorturi
de dupa 1989, ca urmare a decriminalizarii acestuia - Decretul
770 care interzicea practicarea avortului a functionat din 1966
pand in 1990. Spre deosebire de Pro-Vita care are afinitati
religioase ortodoxe, Darul Vietii se prezinta ca o asociatie civica,
produsul deopotriva al activismului laicilor, dar si al preotilor
ortodacsi si catolici (Darul Vietii 2016) care a beneficiat de
sprijinul unei organizatii de profil similar din Austria = Human
Life International. Dincolo de implicarea in organizarea
marsurilor pro-viata, erganizatia a derulat si campanii ce
promoveaza castitatea ca metoda contraceptiva, sprijinul
famililor in vederea procrearii, dar si impotriva mortii asistate
sau a fertilizarii in vitro.

APOR a aparut in spatiul public in 2015, la un an dupa ce Curtea
Constitutionala a decis neconstitutionalitatea prevederilor legale
~ prin care elevii care nu doresc s4 urmeze ora de religie in scoala
trebule sa facd o cerere in acest sens. Membrii asociatiei, in frunte
cu Liana Stanclu, o cunoscuté realizatoare de emisiuni radio, au
considerat decizia Curtit un atentat Ja caracterul obligatoriu al
orelor de religie ortodoxa In scoli (Nastasiu 2015). Statutul orei
de religie in scoala a reprezentat, cel mai probabil, unul dintre
primele subiecte care au polarizat societatea romaneasca intre
apdratori ai religiei in scofi si adversarii acesteia (Pantazi 2014) si
care au pregatit terenu! pentru marea dezbatere din jurul
referendumului din 2018. De altfel, tentativele de laicizare a
scolilor incepusera inca din 2907, cand Consitiul National pentru
Combaterea Discriminarii (CNCD) a considerat inadecvata
prezenta simbolutilor religicase fn scoli. Desi optica CNCD a fost

ACTOR] Al CONSERVATORISMULUI INSURGENT. STRUCTURI, STRATEGIL, TACTIC]

institutiilor de invatamant, cdreia APOR a incercat sa-i reziste. Mai
mult, strategia asociatiei de a construi filiale in toata tara si de a
evidentia faptut ca pericolul eliminarii orei de religie nu este
izolat, ci dimpotriva are un caracter national, a contribuit nu doar
la popularizarea cauzel acestela $i mobilizarea parintilor, ci si la
cresterea gradului de implicare al acestora in deciziile legate de
functionarea si organizarea scolilor din invatéamantul
preuniversitar.

O alta asociatie care pretinde sa reprezinte drepturile parintilor
este Alianta Parintilor, de aceasta data in raport cu introducerea
in scoli a orelor de educatie sexual. Aceasta a sustinut proiectul
de lege supranumit si Legea pentru Inocenta Copilariei, propus
de Ninel Peia — presedintele Partidului Neamului Romanesc, o
formatiune politica cu un program politic nationalist, anti-
imigrationist, xenofob si anti-islam — in 2016 si sprijinit de peste
120 de ONG-uri {Alianta Parintilor 2016) care prevedea pedepse
cu inchisoarea pentru profesorii care predau educatie sexuala in
5coli fara acordul prealabil ai parintifor, modificare care ar fi
contrazis Legea 272/2004 ce stipula deja derularea programelor
de educatie sexuala. In acelasi timp, a fost una dintre gruparile
activiste reactive ia ideea obligativitatii vaccinarii. Alaturi de alte
organizatii precum Asociatia Pro Consumatori, Alianta pentru
Demnitate Nationalé, Fundatia Institutul pentru Cercetari
Psihosociale si Bioetica, Asociatia pentru Dezvoltarea Copilului i
a Familiei (Marinescu 2017a) a organizat proteste impotriva
numeroaselor tentative ale guvernelor care s-au perindat de-a
lungul anilor de a propune projecte de lege referitoare la
vaccinarea obligatorie. Printre ultimele actiuni de contestare
publica a acestei masuri a fost organizarea unui protest simultan
in mai multe orase ale farii in colaborare cu alte asociatii precum
Asociatia Pro Consumatori, Asociatia Pro Decizii Informate si
grupul Neam Unit (Afianta Parintilor 2020). In acest context, ar fi
relevant de evidentiat faptul cd Neam Unit a fost unui dintre
gruparile activiste prezente si la protestele antiguvernamentale
incepand cu cel pentru salvarea localitatii Rosia Montana din
2013. Aceasta informatie fntdreste ceea ce afirmam initial
referitor la faptul cd protestele antiguvernamentale din ultimii
ani au contribuit nu doar la maturizarea societatii civile intr-o
maniera democratica, promovand garantarea drepturilor si
libertatilor cetatenesti, ci a si stimulat tineri care vor fi folosit
experienta lor activisté pentru sustinerea unor cauze
ultraconservatoare,

TN OFENSIVA, STRATEGII $I TACTIC! ALE COALITIEI
PENTRU FAMILIE

Notorietatea CpF este legata de campania de revizuire a art. 48
din Constitufie initiaté in 2013, dar esuata in scurt timp prin
decizia Curtii Constitutionale. La acel moment, propunerea CpF a
facut parte dintr-un numar mai amplu de modificari ale legii
fundamentale prin proceduré parlamentara, dar a fost respinsa
in lipsa unui consens politic intre partidele aflate la guvernare
{PSD si PNL). Deoarece optiunea modificarii constitutiel prin
intermediul parflamentului nu ddduse rezultate, CpF si-a
schimbat strategia si, in 2016, a reusit sd stranga trei milloane de
semnaturi in vederea propunerii unei initiative cetatenesti. fn

 

 
Case 4: 21- -CV- -01078 Document 2-2 Filed on 03/31/21 in TXSD Page 13 of 21

FRIEDRICH-EBERT-STIFTUNG = CONSERVATORISMUL INS

legislative de catre cetateni pentru revizuirea constitufiel. Pe
data de 9 mai 2017, Camera Deputatilor a aprobat cu o
majoritate covarsitoare — 232 voturi pentru $i 22 impotriva -
organizarea unui referendum national pe aceasta tema. Dupa
luni de tergiversdri pofitice, acesta s-a desfasurat pe 6 si 7
octombrie 2018, in céle din urma, prezenta mica ta urne, de
21,1% din electoratul cu.drept de vot, a antrenat invalidarea
referendumutui.

Ceea ce este remarcabil la campania CpF pe parcursul
acestor ani, este perseverenta de a care a dat dovada, alegand
metoda initiativei cetétenesti dupa ce esuase prin procedura
parlamentara. Prin initiativa cetateneascd, CpF a evitat nu doar
procedura anevoioasd de propunere legislativa prin intermediul
parlamentului, ci si asocierea imaginii sale cu vreun partid politic.
In plus, coalitia a asumat folosirea mijloacelor democratice puse
la dispozitie de legislatie pentru o schimbare politicd de jos in
sus, de la firul ierbii, ardtand astfel c4 tema supusd atentiei este
de interes general. Totusi, momentul in care CpF si-a lansat
campania nu este intamplator, lar strategia initiativei cetatenesti
nu este cu totul neobisnuité in contextul european. Croatia
(Horvat 2013), Slovacia (Dittrich 2015) si Slovenia (Novak 2015)
fuseseré martorele unor propuneri similare din partea unor
organizatii ultra-conservatoare, afiliate unor refele globale de
militantism din care faceau parte si cateva dintre organizatiile
membre ale CpF - de piidd, Bogdan Stanciu din partea Pro-Vita
sau Zeljka Markic din partea [n Numete Familiei din Croatia, ta
reuniunile retelei conservatoare Agenda Europe (Ciobanu 2018).

Coalitia a incercat s& foloseascd in avantajul sau reafitatile
mediului politic si social pe care le-a transformat in oportunitati
de actiune. Pe de o parte, sub aspect psiho-social, valorile si
principiile majoritatii romanilor sunt inca influentate puternic de
dogma religioasa, dar si de modul de viata traditionalist,
patriarhal (Pew Research Center 2017; Nimu 2015; Moraru 2010}.
Pe de alta parte, mediul politic din Romania se afla tntr-o faza
acuta de lipsa a credibilitatii (Puscas 2018), fapt reffectat nu doar
fn prezenta scdzuta la vot, ci si in multitudinea de proteste anti-
guvernamentale din 2012 si pana in prezent.

Tema referendumului le-a oferit politicienilor un prite] important
de a-si albi imaginea public’, afectata in genere de acuzatii si
condamnari pentru coruptie, afaceri ilegale, nepotism, declaratii
mincinoase si/sau lipsa de performanta politica. Gradul lor ridicat
de adeziune la problema redefinirii cdsatoriei s-a reflectat atat
in votul parlamentarilor prin care s-a decis organizarea
teferendumului, cat si in reactiile lor dese in mass-media si
grupuri de socializare online. Aceasté tema, relativ exotica in
spatiul romanesc de pana atunci, si destul de-izolata, limitata
aproape exclusiv doar |a agenda ONG-urilor conservatoare si
cultelor religioase, a devenit rapid port-drapelul unui numar
semnificativ de politicieni (de toate culorile politice). Exploatand
discursul public conservator si nationalist, ei au transformat acest
subiect intr-o preocupare demna de securitatea statului si de
protectia intereselor nationale - cresterea demografica,
sustinerea valorilor traditionale crestine amenintate de
progresism, islamizare, feminism etc. (lancu 2016). Partidele
aflate la guvernare (PSD § i Partidul Aliana Liberalilor 3

GENT DIN ROMANIA

neconditionat pentru tema referendumului, accentuand
caracterul vital al acesteia. In mod evident, clasa politica incerca
deturnarea atentiei opiniei publice de la problemele sistemice de
natura politica si socialé de care erau in bund masura
responsabile,

Desi CpF a negat orice afitiere si asociere politica a initiativei
cetatenesti cu partidele politice, in realitate si-a cultivat o relatie
ambivalenta cu acestea. Pe de o parte, s-a dezis de partizanatul
cu marile partide politice, preferand tactica delimitarii de PSD —
care, desi se afla la guvernare, se confrunta cu un val masiv de
contestare publica. Pe de alta parte, insa, CpF a colaborat cu
orice posibil aliat, inclusiv cu partide extremiste precum PND, al
crui lider, Tudor lonescu; participase la marsurile anti-LGBT,
sustinuse familia heterosexuata 5i implicit ideea referendumului,

Tn fapt, alianta dintre clasa politica si CpF a fost posibila pentru ca
ambele parti au vazut, la un moment dat, beneficii care
depaseau costurile asocierii. Cooperarea CpF cu partidele politice
a fost scoasa la suprafata de catre insasi CpF care, in martie 2017,
a dat publicitatii un protocol de colaborare cu PSD, PNL si ALDE
semnat tn 2016 (Marinescu 2017b). Lasand la o parte caracterul
auto-demascator al gestului sau, intentia CpF consta in
exercitafea presiunii asupra partidelor semnatare de a-si
respecta angajamentul organizdrii referendumului pana in
aprilie, in conditiile in care ele dadeau semne de aménare a
deciziei. fn plus, atunci cand PSD a organizat in mod abuziv
referendumul, creand posibilitatea fraudel electorale prin
organizarea sa timp de doud zile si eliminarea mecanismutui de
verificare a votului multiplu, dar si favorizind in med evident
expunerea mesajului pro-referendum in defavoarea celui anti-
referendum. de la disproportia partinitoarea a spatiilor de afisaj
pana la cea a vocilor politice care il sustineau -, CpF nu a
reactionat. In acel moment, clasa politica didea semne de
preluare a frdielor campaniei CpF, ceea ce pdrea eficient pentru
coalitie, In cele din urma, atunci cand prezenta la urne s-a
dovedit neasteptat de scdzuta, Insuficienté pentru validarea
acestuia, CpF si-a dat seama cat de daundatoare a fost atragerea
campaniei in vortexul politic. Acesta este motivul pentru care,
dupa publicarea rezultatelor, CpF a acuzat PSD-ul de boicotarea
referendumului (Voiculescu 2018}. Temerea de la inceput a
coalitiei de contaminare politicd.a mesajului campaniei a fost
intemeiaté. In fapt, esecut referendumului a fost esecul clasei
politice si nu al agendei CpF, desi nu poate fi contestat faptul cd
si coalitia a decontat acest esec, dizolvandu-se.

Daca rezultatele referendumului au fost, in mod cert, un esec,
campania in sine poate fi considerata un succes. In doar trei ani
de zile, CpF a reusit s4 scoata subiectul drepturilor persoanelor
LGBT dintr-o zona relativ obscura, ignoraté de o buna parte a
societatii, In fata monitoarelor si pe prima pagina a mass-media.
Aceasta se datoreazd unui cumul de elemente interconectate, pe
care le voi sintetiza in cele ce urmeaza. fn primul rand, CpF a
construit un mesaj simplu, usor de inteles de catre intreaga
populatie a tarii, indiferent de nivelul sdu de educatie, dupa
principiul.-»aderi doar la ceea ce intelegi«. In esenta, mesajul a
fost concentrat asupra ideii ca familia compusa dintr-un barbat si
o femeie este amenintata de cupturile LGBT care doresc nu doar

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 14 of 21

viitorul tari, copili, trebuie s@ fie aparati. Mergand fa vot si
votand »Das, cetatenli ar fi votat pentru normalitate
heterosexuald, crestere demograficd si protectie a valorilor
nationale (»Aparé copiii Romaniei«, »Apara casatoria dintre un
barbat si o femeie«, »Aparé Romania de maine).

In al doilea rand, CpF a mizat considerabil pe intemeierea
democratica a demersuiui sau. Atat in materialele scrise, cat si in
aparitiile media, aceasta a invecat Declaratia Universala a
Drepturilor Omului si Conventia Europeana a Drepturilor Omului
ale caror principii pretinde ca le respecta (Coalitia pentru Familie
2018). Aceastd tacticd retoricd s-a regasit din ce in ce mai mult, in
ultimii ani, la o buna parte dintre miscarile ultraconservatoare
din tara si, mai ales, din strainatate (de exemplu, siturile oficiale
ale ADF International, World Youth Alliance — 0 asociatie globala
cu filiale si in Romania). in opinia lor, campaniile anti-avort, anti-
LGBT, anti-feministe, anti-vaccinare etc. sunt manifestarea
libertatii de expresie 51 afirmarea demnitatii umane {World Youth
Alliance 2019). Desigur, retorica acestora consta in
resemnificarea unor notiuni liberale; egalitariene pentru a
deservi scopurilor conservatoare. Din acest motiv, cand discursul
lor este criticat ca filnd discriminator si anti-democratic,
ultraconservatorii invocd o tntelegere maximalistd, abuziva a
libertatii de expresie si a dreptului de a decide prin vot asupra
drepturilor fundamentale ale unora dintre cetateni — in cazul de
fata, drepturile persoanelor LGBT.

In al treilea rand, un argument al campaniei anti-LGBT, dar si al
altor campanii ale CpF - campania impotriva sarbatoririi
Halloween-ului in scoli din 2013 {Active News 2013) — ce deriva
din pretinsa asumare a valorilor democratice este invocarea
principiului majoritatii. Astfel, in constructia argumentativa,
falacioasa de aitfel, a grupurilor ultra-conservatoare, temeiul
legitimitatii initiativelor for. il reprezinta apelul la ideile,
principiile, viziunile majoritare. De pilda, in ziarul Lumina, o
publicatie cotidiana a Patriarhiei Romane, un articol aparut pe
data de 11 ianuarie 2018 titra: »Majoritatea romanilor sustin
familia traditionala«. Acesta invoca un sondaj realizat de Centrul
de Sociologie Urbana si Regionala (CURS) fa comanda APOR care
indica un procentaj de 90% in randul respondentilor ce vedeau
casatoria drept uniunea exclusiva dintre un barbat si o femeie,
procentaj care legitima demersul de revizuire constitutionala
(Manolache 2018). Sondajul de opinie menit sa reliefeze
adeziunea majoritatii opiniet publice la agenda CpF a devenit,
asadar, unul dintre muftiplele instrumente folosite de aceasta
pentru a demonstra legitimitatea initiativei, precum prezenta
masiva in mass-media si vizibilitatea sustinatorilor sai.

Indisolubil legata de apelul arqumentativ la principiul majoritatii
este si aparitia pe canalele de comunicare si Informare (social
media, televiziune, presa scrisa} a unui numar mare de militanti
ai cauzelor conservatoare, fard a face neapdrat parte dintre
membrii ONG-urilor afiliate, dar si de aliati. O diversitate de
personalitati, de la intelectuali (Mihail Neamtu, Adrian Papahagi,
Sorin Lavric, Teodor Baconschi, Ana Blandiana, Theodor
Paleclogu etc. ), la acteri si regizori (Dragos Bucur, Cristi Puiu,
Florin Piersic etc), dar si interpreti de muzica (Felicia Filip, Dan
Mirita, La Familia, Sofia Vicoveanca etc.}, s-au mobilizat in

ACTOR] Al CONSERVATORISMULULINSURGENT. STRUCTURI, STRATEGIL, TACTIC!

Tn ai patrulea rand, CpF a folosit o strategie de comunicare
profesionista in timpul campaniilor sale, ceea ce reflecta o mai
buna adecvare si intelegere a realitatii de citre conservatorismul
insurgent. In ultimii ani, CpF a investit multe resurse jn
expunerea publicd a discursului sau, incercand sa obtina
vizibilitate si, implicit, audienta, Publicatii de casa precum In
Linie Dreapta, Familia Ortedoxa, Revista Crestinul Azi, Rost
online, Doxologia, Lumina, Prodacens, agentii si portaluri de
presa ca Basilica.ro, Doxologia.ro, Noutati-ortodoxe.ro,
Stiricrestine.ro sau paginile de Facebook ale coalitiei, dar si ale
organizatiilor membre au promovat masiv mriesajele acesteia, De
asemenea, pe masurd ce CpF a inceput sa se bucure de
nototietate, pozitiile sale reactionare fata de diverse subiecte ale

actualitatii politice, sociale si culturale s-au reflectat si in presa cu --

larga audienta nationala, de la posturi de televiziune precum
TVR, Digi 24, Antenal, B1 TV etc, la publicatii scrise precum
Hotnews, Mediafax, G4Media si altele.

in aparitiile sale, aceasta a demonstrat abilitatea de a actiona-ca
o fort unica, monolitica, in care diversitatea este pusa in slujba
unitatii si coeziunii, Capacitatea sa de a coagula o varietate de
organizatii si persoane care s4 comunice pe o singuréd voce
mesajele sale este cu. atat mai clara in materialele publicate
online care sunt semnate de catre asaciatii si nu de catre o
persoand anume. Putem observa cultura organizationala a
gruparilor conservatoare — poate mai pregnanta decat in alte
grupari cu orientari ideologice diferite de acestea - care
promoveaza grupul in defavoarea individutui, o viziune unitara a
comunitatii care eclipseaza diferentele, particularitatile celor care
o compun,

fn ultimii zece ani, cutura organizationala a conservatorismului
insurgent s-a imbunatatit semnificativ, sub impactul infuziei
masive de capital extern. Cel mai probabil, campania pentru
redefinirea cdsAtoriei nu ar fi reusit in lipsa sprijinului logistic si
transferului de experienta din straindtate. In septembrie 2018,
Southern Poverty Law Center, un think-tank american specializat
in apdrarea drepturilor omului, publica rezultatele unei
investigatii referitoare {a retelele ultraconservatoare globale care
sprijind initiative cetatenesti locale precum cea romaneasca.
Astfel, Alliance Defending Freedom (organizatie crestina de
extrema dreapta ce militeazd pentru suprematia rasei albe),
Liberty Council (organizatie anti-LGBT ce promoveazd familia
crestina), World Congress of Families (organizatie globala cu o
agenda anti-LGBT, cu sedii $i reprezentanti in zeci de state ale
lumii), European Center for Law and Justice (organizatie de
advocacy crestind anti-LGBT si anti-avort) au oferit consiliere
juridica, expertiza de fobby si implicare activa in campania
romaneasca (Barthélemy 2018}, Mai mult, Liberty Council a facut
posibila vizita din octombrie 2017 a lui Kim Davis in Romania
care devenise populard in comunitatile conservatoare din Statele
Unite dupa ce a refuzat sa oficieze casatoria intre doua persoane
de acelasi sex si a fost pedepsita cu privarea de libertate pentru
incalcarea legii (Stack and Gillet 2017).

CpF a incetat sé mai existe la scurt timp dupa invalidarea
teferendumului. fn locul sau, a ramas, insd, Platforma Civica
Impreuna (PCI), prezidata de acelasi M, Gheorghiu, care

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD_ Page 15 of 21
FRIEDRICH-EBERT-STIFTUNG = CONSERVATORISMUL INSURGENT DIN ROMANIA

s| profunda forma de unitate a societatii civile din Romania, -

compusa din 506 ONG-uri, 130.000 de membri sustinatori,
realizand, panda in prezent, demersuri internationale impreunad cu
peste 250 de ONG-uri din 8 tari« (Platforma Civicé Tmpreund
2020). Mobilizarea de amploare pe mai multe planuri a acestor
asociatii arata o extraordinara forta regenerativa si capacitate

de repliere a conservatorismului insurgent. Recenta sa
campanie impotriva ideologiei de gen - eqalitate de gen, roluri
de gen — fn educatia copiilor (Conte 2019) reprezinté dovada
clara a determinarii gruparilor civice conservatoare care, cu
fiecare batalie pierduta, par s4 devina mai puternice si mai
ofensive in indeplinirea obiectivelor lor.

 

 
 

Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 16 of 21
SOCIETATEA ROMANEASCA ~ PERMEABILA LA SENSIBILITATILE CONSERVATORISMULULINSURGENT?

SOCIETATEA ROMANEASCA — PERMEABILA LA
SENSIBILITATILE CONSERVATORISMULUI

INSURGENT?

fn ultimul deceniu, spatiul public romanesc a fost martorul unei
efervescente fara precedent a conservatorismului insurgent. Pe
fondul compromiterii clasei politice, accentuarii decalajetor
economice la nivelul societatii si deteriorarii accentuate a
coeziunii sociale, dar si al unui val de simpatie internationala
pentru agenda de dreapta — anti-secularista, anti-imigratie, anti-
progresista -, activismul societ&tii civile a devenit raspunsul
cetatenilor la frustrarile si nemultumirile resimtite in mod acut in
viata lor cotidiand. Nevoia fireascd de a identifica responsabilii
pentru instabilitatea politica, sociala si economicd i-a facut din ce
in ce mai receptivi la critica ultraconservatoare a realitafii si la
viziunea sa proprie de reconstructie a societati.

Acest studiu si-a propus sa evidentieze strategiile utilizate de
miscarile civice din Romania, punand accent pe maniera jn care
Coalitia pentru. Familie (CpF) si organizatiile sale membre s-au
coagulat si mobilizat in promovarea temelor sale de interes.
Motivul concentrarii atentiel asupra acestui studiu de caz rezida
in potentialul pe care acesta l-a dovedit, cu ocazia campaniei de
revizuire a definitiei cdsatoriei din constitutie, de a transforma un
subiect aparent marginal (drepturile persoanelor LGBT) intr-o
tema de dezbatere nationald care a reusit sa polarizeze
societatea si sa modifice agenda politica. Fara a m4 limita
exclusiv !a problematica acestei campaniei, am aratat ca
organizatiile si grupurile civice ultra-conservatoare si-au
diversificat si dezvoltat metodele si instrumentele de activism,
de la campanil in mass-media si social-media, marsurt, conferinte
la initiativa cetateneascd. Instrumentalizarea jargonului
democratic — libertate de exprimare, demnitate umana,
democratic prin regula majoritatii, reprezentativitate -,
participarea fn cadrul reteletor de activism nationale si globale,
respingerea afilierii politice $i aparitiile media cu o frecventa din
ce in ce mai crescutd reprezinté doar cateva dintre inovatiile
strategice ale conservatorismului insurgent local.

Aga cum s-a putut deja observa in paginile anterioare, gruparile
conservateare supuse atentiel au reugit sd scoatd din sfera
izolata, relativ inchisS a membrilor sai, teme de nisa precum
agenda anti-LGBT, politica anti-avort, sporirea rolului religiei in
societate etc. si si le transforme in subiecte de dezbatere
nationala. In esenta, asistam astazi la o tendinta ascendenta in
randul societatii romanesti de a deveni din ce in ce mai
permeabila la sensibilitatile conservatorismului insurgent. Faptul

ra modificaraa dafinitiai cacatnriai a raucit in daar cativa ani ch

respingeri anterioare in Parlament a aceleiasi. initiative,
dovedeste, in acelasi timp, deprecierea discursului politic
democratic, in favoarea celui extremist.

Fenomenul extremist romanesc din ultimii ani a suferit o serie de
mutatii de forma, dar si de continut. In prima perioadd de dupa
1989, stindardul nationalismului, xenofobiei, ortodexismului a
fost purtat, preponderent, de partide politice care au ajuns in
cele din urméa, fntr-un con de umbra. In ultima decada insa,
discursul de tip autoritar, antidemocratic, impotriva drepturilor si

libertatilor unor categorii precum-femeile sau persoanele LGBT, a.

fost preluat de o sumedenie de grupuri apartinand societatii
civile care au facut din neafilierea politicd un act de contestare a
partidelor mainstream, dar.si de evidentiere a faptului ca
deciziile politice pot fi luate gi in alt mod decat incel clasic, adicd
de la firul ierbii, dinspre cetatenl. Cu alte cuvinte, grupdrile
conservatoare din sfera societatii civile au reusit s4 dobandeasca
un caracter insurgent din ce in ce mai pronunfat, al cdrui succes a
constat in asa-zisa »normalizare« a unor teme anterior marginale.
De. pilda, procesul de »normalizare« a temei anti-LGBT a
presupus extinderea audientei de fa cercul jimitat si marginal
conservator de la finele anilor 2000 catre o buna parte a
societatii romanesti, invitata sd ia parte la o dezbatere nationala
ce a culminat cu referendumul din 2018, Capacitatea de adaptare
la conditiile socia-politice in schimbare — precum neincrederea in
clasa politicd sau dezamagirea si precaritatea populatiei -, dar si
de repozitionare strategica a temelor sale de interes, din ce in ce
mai diverse, de la statutul orei de religie in scoli, la campanii anti-
vaccinare si anti-avort, au aratat ca activisrnul conservatorismului
insurgent este rezultatut unui proces perseverent de reinventare
gi resemnificare a aga-ziselor nevoi ale societatit.

Desi este poate prematura stabilirea unui verdict in privinta
evolutiei sale fn viitorul mai mult sau mai putin apropiat, devine
lesne observabild tendinta ascendenta a fenomenutui insurgent
conservator, Cel mai probabil, societatea romaneasca va fi
martora uner noi campanii, noi initiative cetatenesti, noi forme
de presiune reactionara care vor reprezenta veritabile provocari
la adresa democratiei. Ramane de vazut in ce masurd acestea se
vor impune ca viziune mainstream (cum se intémpla deja in
Ungaria) sau vor cadea, in cele din urmé, in derizoriu. fn lipsa
unor remedii politice, socio-economice coerente si consistente la
problemele sale endemice, romanii vor cduta mereu confortul pe

rare in lines uno altarnative viahile i war adci in eolutilla facile

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 17 of 21

¢ FRIEDRICH-EBERT-STIFTUNG

BIBLIOGRAFIE

Active News (2013): Coatitia pentru Familie: Ministerul Educatiei incalea Legea
promovand Hallaween-ul in gcoli, Este o sarbatoare a fricli sl a mortii, acuza ONG-
istii, In: Activenews.ro, 31 octombrie. https://www.activenews,ro/prima-
pagina/Coalitia-pentru-Familie-Ministerul-Fducatiet-incalca-Legea-promovand-
Halloween-ul-in-scoli.-Este-o-sarbatoare-a-frici s-a-mortli-acuza-ONG-istii-3355

Alianta Parintilor (2016): Deputat Ninel Pela - sLegea pentru Inocenta
Copilariels. In: Aliantaparintior.ro, 22 mal, https://aliantaparintitorre/2016/05/22/
deputat-ninel-pela-legea-pentru-inocenta-copilariei/#

Alianta Périntilor (2020): CP-5.000 de oament au protestat sambata, in Capitala,
impotriva obligativitatii vaccinaril. In: Aliantaparintilorra, 9 martie,
https://aliantaparintilor,ro/2020/03/09/cp-5-000-de-oameni-au-protestat-
sambata-in-capitala-impotriva-obligativitatit-vaccinarii/

ASCOR (2020): Prezentare. https://ascorbucuresti. wordpress.cem/about/

Cinpoes, R. {2012}: The Extreme fight in Contemporary Romania. Friedrich Ebert
Stiftung. bttps://library.fes.de/pdf-files/id-moe/09408,pdf

Cinpoes, R. (2013): Extremism in Disguise: Casual Intolerance and Politicat
Cruising In Romania, In: Holocaust, Studil si cercetariV; 228-251.

Climescu, A. (2013): Extremismul de dreapte online in Romania. Friedrich Ebert
Stiftung. http://jwww.inshr-ew.ro/ro/files/proiecte/Publica%C8%98ii/brosura_-
_Extremismul_web.pdf

Coalitia pentru Familie (2018): Un referendum pentru Romania.
https://safielumina.ro/wp-content/uploads/2018/01/coalitia-pentru-familie-
TEHNO.pdf

Coalitia pentru Familie: sa. Comitetului de initiativa pentru promovarea
propunerli jegislative a cetatenilor privind revizuirea art.48 alineat (1) din
Constitutia Romaniel. In: Coalitiapentrufamilie.ro, http//www.coalitiapentru
famtlie.ro/docs/declaratia-textul.pdf

Codul civil (2011): http://www.codulcivil.io/

Conte (2019}: Platforma civicd Impreund: Apara copiii Romantei, In:
Contemporanulro, 11 decembrie. https./Avww.contemporanul.ro/noutati-
editoriale/platforma-civica-impreuna-apara-copiil-romaniei.html

Costea-parlamentuleuropean.re (2019):
https://costea-parlamentuleuropean.ro/anuntul-candidaturii/

Darul Vietii (20716): Retrospectiva 2009, In: Darufvietii.ro, 27 iulie.
http://www.darulvietii.ro/despre-nai/retrospectiva-2009/

Dittrich, 8. (2015); Dispatches: Unholy Alliance for Slovakia's Referendum Risks
Rights. in: Human Rights Watch, 6 decembrie, https://www.hrw.org/news/2015/
02/06/dispatches-unholy-alliance-slovakias-referendum-risks-rights

Eurobarometrul 66 (2006): Raport reflonal. Romdnia. http://ec.europa.eu/
commfrontoffice/publicopinion/archi ves/eb/eb66/eb66_to_nat.pdf

G4media (2019): Sondaj INSCOP: Ramanii au cea mai mare incredere in armata
nationala si in NATO si cea mai putina incredere in Parlament si partidele politice,
In: G4media.ro, 14 februarie, https/Awww.g4media.ro/sondaj-lascop-romanii-au-
cea-mai-mare-incredere -in-armata-nationala-si-in-nato-si-cea-mal-putina-
incredere-in-parlament-si-partidele-politice htm!

Holbrook, D. si M. Taylor. {2013}: Introduction. In: Extreme Right Wing Political
Violence and Terrorism, M, Taylor, 0. Holbrock sf P.M. Currle (eds.}, 1-14. New York:
Bloomsbury,

Hervat, S. (2013): Croatia's Vote Forbidding Gay Marriage: a Sign of the Rotten
Heart of Europe, in: The Guardian, 4 decambrie. https://www.thequardian.com/
commentisree/2013/dec/04/croatia-gay-marriage-vote-europe-ratten-heart

CONSERVATORISMUL INSURGENT DIN ROMANIA

lakunina, N. (2014): »Omenirea trebuje sa facd o alegere morala constienta, de
care depinde intregul sdu viitor«, Natalia lakunina, Presedinta Campaniei
nationale »Sanctitatea Maternitatiix din Rusia. In: Cuffuravietiiro, 11 septembrie.
http://www. culturavietii.ro/7014/09/11/omenirea-trebuje-sa-faca-o-alegere-
morala-constienta-de-care-depinde-intregul-sau-viitor/

lancu, |. (2016): Terme de campanie electorala pentru alegerile parlamentare
2016, In: Stiripesurse.ro, 21 julie. https://www.sticipesurse.ro/teme-de-campanie-
electorala-pentru-alegerile-parlamentare-2016_1143848,html

Liiceanu, G. (2015): Sase dereglarl contemporane, In: Revista 22, 15 septembrie.
https://revista22,10/eseu/gabriel-liiceanu/ase-deregitt-contemporane_

Lungu, B si ¢, Vaideanu. (2018); »Marsurt ale vietii« in Bucuresti si in mai multe
orase din tara: mesaje anti-avort si in favoarea familiei traditionale. In: News.ro, 24
martie, https://www.news.ro/social/marsuri-ale-vietit-in-bucuresti-si-in-mal-
multe-orase-din-tara-mesaje-anti-avort-si-in-favoarea-familiei-traditionale -foto-
Video-1922401024532018031917991755

Mammone, A., Godin E. si Jenkins B. (2013): Introduction. In: Varieties of Righ-
Wing Extremism in Europe, A, Mammone, E, Godin si B. Jenkins {eds}, 1-16,
London: Routledge.

Manolache, D, (2018): Majoritatea romanilor sustin familia traditionala. in: Ziaruf
Lumina, 11 januarie. https://ziarullumina.re/societate/analiza/majaritatea-
romanilor-sustin-familia-traditionala-129686.html

Marinescu, R. {2017a}: Protestul impotriva vaccinarii obligatorii continua. In:
Activenews.ro, 27 noiembrie.. https://Awww.activenews.ro/stiri-social/Protestul-
impotriva-vaccinarti- obligatorii-continua-Costel-Stanciu-96E2%80%9EPloaia-nu-
ne-impiedica-sa-luptam-pentru-drepturile-coplilor-nostri-Credem-ca-intr-un-fel-
sau-altul-lucrurile-sunt-deja-aranjate-si-putem-avea-surprize-ta-votul-final-
147772 : . a .

Marinescu, R. (2017b}: Coalltia pentru Familie a facut publice pretocoalele
cu PSD, PNL $i ALDE prin care partidele s-au angajat sé programeze
referendumul pentru familie in luna aprilie. In: Activenews.ro, 13 aprilie.
hitps://www.activenews,ro/stiri-potitic/Coalitla~pentru-Famille-a-facut-
publice-protecoalele-cu-PSD-PNL-si-ALDE-prin-care-partidele-s-au-
angajat-sa-programeze-referendumul-pentru-familie-in-Juna-aprille-
142132 ?foclid=|wAR 101d StESmbOgg7CfXL9EBOUrCnoyveh96DkyXNBcl_TUQS62
Ad21MNLBM

Mediafax {2018): Coalitia pentru Farnilie, precizari in prag de REFERENDUM:
Respingem confiscarea politica a initiative noastre. In: Medlafax.ro, 20 septembrie.
https://www.mediafax.ro/secial/coalitia-pentru-familie-precizari-in-prag-de-
teferendum-respingem-confiscarea-politica-a-initiativel-noastre-17526589

Mihdilescu, R. (2013): Miting al preotilor si célugarilor conta cardului de
sdndatate la Palatul Palamentului. In: Hotnews.ro, 14 martie.
https://www.hotnews.ro/stirl-esential-14414653-miting-preotitor-calugarilor-
contya-cardului-sanatate-palatu-parlamentulil.htm

Moraru, A. (2010): “Social Perception of Homosexuality in Romania. ln: Procedia
Social and Behavioral Sciences 5: 45-49.

Munteanu, T. (2017): Update Drept la replica/ Cur au fost infiltrate protestele
anti-coruptie de miscarile nea-leglanare? EXCLUSIV, In: Psnews,ro, 27 februarie,
https://psnews.ro/cum-au-fost-infiltrate-protestele-anti-coruptie-de-miscarile-
neo-legionare-exclusiv-164319/

Nastasiu, |. (2015): Participare masiva a nemtenilor fa sedinta de infiintare a
fiialei judetene a Asociafiei Parintl pentru Ora de Religie, In: Ziarulceahlaul.ro, 2
martie. https://ziarulceahlaul.ro/par ticipare-maslva-a-nemtenilor-la-sedinta- de-
inflintare-a-filialei-judetene-a-asociatiei-parinti-pentru-ora-de-religie/

Necsulescu, A.-H, (2011): Geneza aparitiel ONG-urilor din Romania. Studia
Politica: Romanian Political Sclence Review 11(3): 525-556,

Nimu. A. {2015}: Lesbian and Gav Riahts in Comnarative Perspective: The Case of

 

 
Case 4:21-cv-01078 Document 2-2

Noua Dreapta (2019a)}: Program, Nouadreapta.org. https://www.nouadreapta.
org/programul-partidului-noua-dreapta.html.

Noua Dreapta (2019b): Actiuni. Nevadreapta.org.
https:/Awww.nouadreapta.org/noua-dreapta-actiuni/467-mitingul-pentru-
familie-cluj-napoca-t5-luniehtml.

Novak, M. (2015): Slovenia Rejects Same-Sex Marriages in a Referendum. In:
Reuters, 20 decembrie, https://www,reuters.com/article/us-slovenia-
rights/slovenia-rejects-same-sex-marriages-in-a-yeferendum-

id USKBNOU30BS20151220,

Pantazi, R. (2074): Dezbatere despre religia in coli. Gabriel Liiceanu despre cum
au facut Patriarhia si Guvernul ping-pong cu Secretariatul pentru Culte in functie
de religia ministruluk Culturti. In: Hotnews.ro, 13 iunie.
httpy/www.hotnews.ro/stiri-esential-17476758-dezbatere-despre-religia-scoli-
gabrielfiiceanu-despre-cum-facut-patriarhia-guvernul-ping-pong-secretariatul-
. pentru-culte-functie-religia-ministrulul-culturii.htm.

Pantu, A. (2010): The Extreme Right Discourse in Romania (2004-2008}. In:
Central European Political Science Review 36-27: 66-98.

Papahagi, A. {2019}: Ce este sexo-marxismuil?, In: Difema veche, 27 iunie.
https://dilemaveche.ro/sectiune/tema-saptamanii/articol/ce-este-sexo-
marxismul

Patapievid, H-R. (2015): Partea nevdzutd decide totuf, Bucuresti: Humanitas.

Pew Research Center (2017): Religious Bellefand National Belonging in Central
and Eastern Europe, May 10. Accessed 10 October 2017,
http://assets.pewresearch.org/wp-

‘content/uploads/sites/1 t/2097/05/15120244/CEUP-FULL-REPORT. pdf

Platforma Civica Impreuna (2020): Cine suntem. https://platforma-
impreuna,ro/impreuna/cine-suntem/

Plesu, A. (2018): Un referendum folosit politic, In: Adevarulro, 3 octombrie. In:
hitps://adevarul.ro/news/politica/un-referendum-folosit-potitic-
1_Sbb49bd8df52022f75 1e3f2c/index.html

Plesu, Liiceanu, Patapievici (2014); 0 idee care ne suceste mintife, Bucuresti:
Humanitas.

Pro-Vita (2011): Minl-cronica: prima editie a »Marsului pentru viata« in
Bucuresti, In; Culturavietiiro, 29 martie.

httpy//www.culturavietiiro/201 1/03/29/mini-cronica-prima-editie-a-marsului-
pentru-viata-in-bucuresti/

Filed on 03/31/21 in TXSD_ Page 18 of 21
BIBLIOGRAFIE

Puric, 0.2 $4 fii romdn!, Bucuresth Compania Dan Puric,

Puscas, F. (2019}: Tribunalul Bucuresti a trangat disputa pentru conducerea PRM.
In: Stiripesurse.ro, 6 junie. https://www.stiripesurse,o/tribunalului-bucure-t-a-
transat-disputa-peniru-conducerea-prm_1323895,.html

RFI (2016): Interzicerea portalului extremist AlterMedia, 28 ianuarie,
https://www.f.ra/social-84388-interzicerea-portalulul-extremist-altermedia.

Romocea, €. (2011): Church and State. Religious Nationalistn and State
identification in Post-Communist Romania, London; Continuum.

Rost (2019): Asociafia Rost. https://www,rostonline.ro/asociatia-tost/

Stoica, M. (2013): Scandal la Muzeul Taranului Roman. Proiectia unui film
premiat cu doud Globurl de au, intrerupta de un grup de homofobi care a
intonate cantece religioase, In: Gandulinfo, 21 februarie, -
https:/Avww.gandul.info/stiri/video-scandal-la-muzeul-taranului-roman-
projectia~Waui-film-premiat-cu-doua-globuri-de-aur-intrerupta-de-un-grup-de-
homofobi-care-a-intonat-cantece-religloase-10583345

Sum, P. E. (2070): The Radical Right in Romania: Political party evolution and the
distancing of Romania from Europe. In: Communist and Post-Communist Studies
43: 19-29

Tulutan, R. (2017): Marsul pentru viata 2017, in Capital 5i sute de orase din
Roménia $i Republica Moldova. In: Mediafax.ro, 25 martie.
https://www.mediafax.co/secial/galerie-fote-video-marsul-pentru-viata-2017-in-
capitala-si-sute-de-orase-din-romania-si-republica-moldova-nu-s-ar-prabusi-
romania-daca-toate-tinerele-familii-ar-avea-macar-cate-trei-copii-16208166

Verdery, K. (1993): Nationalism and National Sentiment in Post-socialist.
Romania. In: Slavic Review 52(2): 179-203. .

Verdery, K. {1996}: Nationalism, Postsocialism, and Space in Eastern Europe. In:
Sacial Research 63(1}: 77-95. : : :

Verdery, K. {1998}: Transnationalism, Nationalism, Citizenship, and Property,
Eastern Europe since 1989. In: American Ethnologist 25(2): 291-306.

Voiculescu, L. (2018): S-a rupt lantul de iubire: din cauza prezentei
dezamagitoare la urne, Coalitia pentru Familie acuza PSD de #boicot. In;
Republica.ro, 7 octombrie, httpsy//republica.ro/s-a-rupt-fantul-de-iubire-din-
cauza-prezentei-dezamagiteare-la-urne-coalltia-pentru-familie-acuza-psd

World Youth Alliance (2019): The Charter. https://www.wya.net/about-wya/the-
charter/ .

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 19 of 21
FRIEDRICH-EBERT-STIFTUNG = CONSERVATORISMUL INSURGENT DIN ROMANIA

LISTA DE ABREVIERI

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-cv-01078 Document 2-2 Filed on 03/31/21 in TXSD Page 20 of 21

DESPRE AUTOR

 

 

 

 
CONSERVATORISMUL INSURGENT DIN ROMANIA

Prezentul studiu isi propune sa surprinda
maniera in care conservatorismul insurgent
din Romania a reusit sé construiasca
strategii si tactici eficiente, menite sa
scoata dintr-o sferé marginala subiecte al
agendei ultra-conservatoare si 4 le
transforme fn teme de dezbatere nationala
side polarizare a societatii, contribuind la
»normalizarea« unor idei si teme din
agenda fostelor partide extremiste, carora
le-a addugat noi teme, in acerd cu
actualitatea politica si sociala in schimbare.

>

Campania pentru modificarea definitiei
casatoriei din textul Constitutiei, derulata
in perioada 2016-2018, de catre Coalitia
pentru Familie (CpF}, o organizatie-
umbreld ce a reunit cateva zeci de asociatii
civice conservatoare, reprezinta un episod
emblematic pentru intelegerea
fenomenului conservatorismului insurgent
romanesc.

 

>

Cultivarea unei aparente distante si chiar
opozitii fata de partidele politice,
resemnificarea unor notiuni din sfera —
vocabularutui democratiei liberale -
libertate de expresie, demnitate umana,
consultare publica, initiativa cetateneascd
-, invocarea abuziva a requlii majoritatii ca
argument decisiv in adoptarea deciziilor
politice, prezenta masiva in media
mainstream sin mediul online, precum si
dezvoltarea unei culturi organizationale
menita sa portretizeze grupurile membre
ca o forta monoliticd ce a beneficiat si de
un important sprijin extern au reprezentat
elemente esentiale ale strategiel de a
castiga relevanta politica si sociala.

Mai multe informatii despre acest subiect pot fi gAsite aici:

 

www. fes.ro

 

 
